Case 2:20-cv-02077-PKH Document 26                Filed 04/13/21 Page 1 of 2 PageID #: 795




                           IN UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  FORT SMIH DIVISION

TRACIE NICHOLS                                                                       PLAINTIFF

vs.                                  Civil No. 2:20-cv-02077

ANDREW SAUL                                                                        DEFENDANT
Commissioner, Social Security Administration


                           REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE


       Before the Court is Defendant’s Unopposed Motion to Remand. ECF No. 25. Plaintiff has

no objections to this Motion. Pursuant to the provisions of 28 U.S.C. § 636(b)(1) and (3) (2009),

the Honorable P. K. Holmes, III referred this case to this Court for the purpose of making a report

and recommendation. In accordance with that referral, this Court enters the following report and

recommendation.

       Defendant requests Plaintiff’s case be remanded pursuant to Sentence Four of 42 U.S.C. §

405(g) so the Commissioner can conduct further proceedings.          ECF No. 25.      Specifically,

Defendant requests ALJ to consider the medical opinions from Drs. Dunaway and Williams;

further consider the claimant’s subjectively reported symptoms pursuant to 20 CFR 404.1529,

416.929, and Social Security Ruling 16-3p; further consider the claimant’s residual functional

capacity; offer the claimant the opportunity for a hearing, take any further action needed to

complete the administrative record, and issue a new decision.
Case 2:20-cv-02077-PKH Document 26               Filed 04/13/21 Page 2 of 2 PageID #: 796




       Based upon the foregoing, this Court recommends Defendant’s Unopposed Motion to

Remand (ECF No. 25) be GRANTED, and Plaintiff’s case be reversed and remanded to the Social

Security Administration for further administrative review pursuant to Sentence Four of 42 U.S.C.

§ 405(g).

       The Parties have fourteen (14) days from receipt of this Report and Recommendation

in which to file written objections pursuant to 28 U.S.C. § 636(b)(1). The failure to file timely

objections may result in waiver of the right to appeal questions of fact. The Parties are

reminded that objections must be both timely and specific to trigger de novo review by the

district court. See Thompson v. Nix, 897 F.2d 356, 357 (8th Cir. 1990).

       ENTERED this 13th day of April 2021.




                                                    /s/Barry A. Bryant
                                                    HON. BARRY A. BRYANT
                                                    UNITED STATES MAGISTRATE JUDGE
